Motion granted; Order filed March 2, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                   ____________

                             NO. 14-16-01020-CV
                                   ____________

  ARTURO GUAJARDO INDIVIDUALLY AND DERIVATIVELY AS A
          SHAREHOLDER, MEMBER OR PARTY IN BUYER
    DEVELOPMENT SERVICES, INC. A.K.A. IMPROVE MY CREDIT
                       USA, Appellant

                                       V.

    TROY HITT, JOE ORSAK, RANDALL CHESNUTT, AND BUYER
              DEVELOPMENT SERVICES, INC., Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-04657

                                    ORDER

      On February 8, 2017, the parties filed a joint agreed motion for briefing
schedule. The motion is granted.

      Accordingly, we order the following:
      Appellant/cross-appellee Arturo Guajardo’s opening brief is due 30 days after
the filing of the complete appellate record. It is limited to 15,000 words.

      Appellees/cross-appellants Troy Hitt, Joe Orsak, Randall Chesnutt, and Buyer
Development Services, Inc.’s (“Hitt, et al.”) combined brief is due 30 days after the
filing of Guajardo’s brief. It is limited to 22,000 words total: 15,000 for appellees’
brief and 7,000 for cross-appellants’ opening brief.

      Guajardo’s combined reply brief is due 30 days after the filing of Hitt, et al.’s
combined brief. It is limited to 12,000 words total: 5,000 for appellant’s reply brief
and 7,000 for cross-appellee’s brief.

      Hitt, et al.’s reply brief is due 20 days after the filing of Guajardo’s combined
reply brief. It is limited to 5,000 words.

      The aggregate of all briefs will not exceed 27,000 words for each party.



                                         PER CURIAM



Panel consists of Justices Christopher, Busby, and Jewell.




                                             2